Examiner Comment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection

For consistency with the title, and for proper form, (37 CFR 1.153), the language in the claim that reads, “Application for overall protection for industrial design(s) as shown and described.” Has been deleted from the claim. 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on 10-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Simmons can be reached on 5712727419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khawaja Anwar/
Examiner, Art Unit 2912